Case 0:17-cv-60907-FAM Document 469 Entered on FLSD Docket 03/09/2020 Page 1 of 6



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 17-60907-CIV/MORENO


  FEDERAL TRADE COMMISSION, et al.,

           Plaintiffs,
  v.

  JEREMY LEE MARCUS, et al.,

        Defendants.
  ______________________________________/

       RECEIVER’S EXPEDITED MOTION TO COMPEL TITAN FUNDING, LLC, TO
         COMPLY WITH THE PRELIMINARY INJUNCTION AND EXECUTE AN
                    ASSIGNMENT OF RECEIVERSHIP ASSETS

                                            Basis for Expedited Relief

                     The Receiver requires a ruling on or before March 16, 2020. On that
                     date, the Receiver is expected to close on the assignment of certain
                     Receivership assets to a third party that are at issue in this Motion.

           Jonathan E. Perlman, as Permanent Receiver for the Receivership Defendants1 (the

  “Receiver”), by and through undersigned counsel, files this Expedited Motion to Compel Titan

  Funding, LLC (“Titan Funding”) to Comply with the Permanent Injunction Order and execute an




  1
    The “Receivership Defendants” means Financial Freedom National, Inc. f/k/a Institute for Financial Freedom, Inc.
  and Marine Career Institute Sea Frontiers, Inc. also d/b/a 321 Loans, Instahelp America, Inc., Helping America Group,
  United Financial Support, Breeze Financial Solutions, 321Financial Education, Credit Health Plan, Credit Specialists
  of America, American Advocacy Alliance, and Associated Administrative Services; 321Loans, Inc., f/k/a 321 Loans,
  Inc. also d/b/a 321Financial, Inc.; Instahelp America, Inc. f/k/a Helping America Team, Inc. also d/b/a Helping
  America Group; Breeze Financial Solutions, Inc. also d/b/a Credit Health Plan and Credit Maximizing Program; US
  Legal Club, LLC; Active Debt Solutions, LLC f/k/a Active Debt Solutions, Inc. also d/b/a Guardian Legal Center;
  Guardian LG, LLC also d/b/a Guardian Legal Group; American Credit Security, LLC f/k/a America Credit Shield,
  LLC; Paralegal Support Group LLC f/k/a Paralegal Support LLC; and Associated Administrative Services, LLC also
  d/b/a Jobfax, Viking Management Services, LLC, Cockburn & Associate LLC, Omni Management Partners LLC,
  Discount Marketing USA, S.A., JLMJP Pompano, LLC, Nantucket Cove of Illinois, LLC, Halfpay International, LLC,
  Halfpay NV, LLC, HP Properties Group, Inc., HP Media, Inc., White Light Media LLC, Blue42, LLC, National Arms,
  LLC, and 110 Glouchester St., LLC and their divisions, subsidiaries, affiliates, predecessors, successors, assigns, and
  any fictitious business entities or business names created or used by these entities, or any of them.
Case 0:17-cv-60907-FAM Document 469 Entered on FLSD Docket 03/09/2020 Page 2 of 6



  assignment of receivership assets in the name of Titan Funding to the Receiver (the “Motion”),

  and in support thereof, states as follows:

         1.         On May 17, 2017, the Court entered a Preliminary Injunction (the “Injunction”)

  [ECF No. 21],2 appointing Jonathan Perlman of Genovese Joblove & Battista, P.A. Permanent

  Receiver “for the Receivership Defendants and any of their affiliates, subsidiaries, divisions, or

  sales or customer service operations, wherever located, with the full power of an equity receiver.”

  See, Injunction ¶ X.A.

         2.         Additionally, pursuant to Paragraph X.D. of the Injunction, persons in possession,

  custody or control of property or records relating to the Receivership Defendants, upon receipt of

  a request from the Receiver, were/are to immediately transfer or deliver any such property or

  records to the Receiver.

         3.         Once a party has actual or constructive knowledge about the Injunction, the

  Injunction requires that third parties, upon request by the Receiver, provide the Receiver “with

  copies of all records or documents pertaining to accounts and assets held by Receivership

  Defendants.” See, Injunction ¶ V.

         4.         The Injunction further requires third parties, upon request from the Receiver, to turn

  over all assets of the Receivership Defendants and provide all financial and accounting records for

  the Receivership Defendants. See, Injunction ¶ X.D.

         5.         The Receiver is in the process of finalizing the assignment of the receivership’s

  interests in, among other things, loan documents, final judgments, security interests, and guaranties

  associated with a coal mining operation in Kentucky in exchange for millions of dollars of funds

  for the ultimate benefit of victims.



         2
             Titan Funding was served with the Injunction in May 2017.

                                                          2
Case 0:17-cv-60907-FAM Document 469 Entered on FLSD Docket 03/09/2020 Page 3 of 6



         6.         Specifically, the Receiver has an agreement—set to close on March 16, 2020—to

  assign the receivership’s interests in a coal mine located in Kentucky to a third party. The

  assignment of these assets will bring more than $2,700,000 in cash to the receivership estate for

  the ultimate benefit of victims. This agreement cannot close without an executed assignment from

  Titan Funding, which the Receiver has previously and repeatedly requested.

         7.         Titan Funding is a privately held financial service firm through which Defendant

  Marcus and Receivership Defendants provided over $14,000,000 of consumer funds for hard

  money loans and other investments, including the Kentucky coal mine. Marcus previously

  admitted that the funds provided to Titan Funding came from consumers and the Receiver has

  confirmed that was the case. Despite funding the hard money loans and investments, it was the

  practice of Titan Funding and Marcus that the loan agreements and related documents would be

  titled in the name of Titan Funding and, in some circumstances, Titan Funding would service these

  loans for Marcus. As such, Titan Funding is currently in possession of assets including multiple

  loan agreements that are undisputedly receivership property. Titan has previously acknowledged

  the Receiver’s interest in these loan agreements.

         8.         By way of this Motion, the Receiver seeks an order of the Court compelling Titan

  Funding to execute an assignment in favor of the Receiver of receivership assets titled in the name

  of Titan Funding relating to the Kentucky coal mine.3 Despite patience and multiple demands, the

  Titan Funding has not complied with the Receiver’s demands and this Court’s Injunction [ECF

  No. 231].

         9.         This Court has inherent power to enforce compliance with its lawful orders. Mesa

  v. Luis Garcia Land Service, Co., 218 F. Supp. 3d 1375, 1379-80 (S.D. Fla. 2016) (citing



         3
             A copy of the Assignment to be executed by Titan Funding is attached hereto as Exhibit “A”.

                                                           3
Case 0:17-cv-60907-FAM Document 469 Entered on FLSD Docket 03/09/2020 Page 4 of 6



  Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th Cir. 1991)).

         10.     There is no dispute that the Injunction is valid and lawful. Titan Funding has never

  contested the Injunction nor claimed ignorance of its terms. In addition, the Injunction is clear and

  unambiguous. Finally, the Receiver is unaware of any reason why Titan Funding cannot comply

  with the Injunction. This conduct clearly violates the Injunction. See, Injunction ¶¶ X.D., X.A.,

  V.

         WHEREFORE, the Receiver respectfully requests this Court to enter an order consistent

  with the proposed order attached hereto as Exhibit “B,” granting the Motion and compelling Titan

  Funding to immediately execute and deliver the assignment attached as Exhibit “A” and granting

  any other or further relief that this Court deems just and proper.

         Respectfully submitted this 9th day of March 2020.

                                                GENOVESE JOBLOVE & BATTISTA, P.A.
                                                Attorneys for Jonathan E. Perlman,
                                                Court-Appointed Receiver
                                                100 Southeast 2nd Street, Suite 4400
                                                Miami, Florida 33131
                                                Telephone:     (305) 349-2300
                                                Facsimile:     (305) 349-2310

                                                By:     /s/ Gregory M. Garno
                                                        Gregory M. Garno, Esq., FBN 87505
                                                        ggarno@gjb-law.com




                                                   4
Case 0:17-cv-60907-FAM Document 469 Entered on FLSD Docket 03/09/2020 Page 5 of 6



                 CERTIFICATE OF COMPLIANCE LOCAL RULE 7.1(A)(3)

         I HEREBY CERTIFY that, pursuant to Local Rule 7.1(a)(3), Gregory M. Garno counsel

  to the Receiver, conferred with the counsel for Titan Funding on this matter prior to filing the

  Motion in a good faith attempt to resolve the issue without Court intervention. Mr. Garno sent

  Titan Funding an email on Friday March 6, 2020 and attached the required assignment, and

  received no response from counsel for Titan Funding. A copy of Mr. Garno’s email is attached

  hereto as Exhibit “C.”

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing Motion was served via CM/ECF

  Notification and or U.S. Mail to all parties on the attached service list this 9th day of March 2020.



                                                By:     /s/ Gregory M. Garno
                                                        Gregory M. Garno, Esq.

  Served Via U.S. Mail/E-mail

  Adam J. Steinberg
  Law Offices of Adam J. Steinberg
  200 S. Andrews Avenue, Suite 903
  Fort Lauderdale, Florida 33301
  O: 954.548.3357
  C: 305.610.0966
  F: 888.222.4192
  Adam@AdamSteinbergLaw.com




                                                   5
Case 0:17-cv-60907-FAM Document 469 Entered on FLSD Docket 03/09/2020 Page 6 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 17-60907-CIV/MORENO


  FEDERAL TRADE COMMISSION, et al.,

          Plaintiffs,
  v.

  JEREMY LEE MARCUS, et al.,

        Defendants.
  ______________________________________/

          ORDER GRANTING RECEIVER’S EXPEDITED MOTION TO COMPEL
       TITAN FUNDING, LLC, TO COMPLY WITH THE PRELIMINARY INJUNCTION

          THIS CAUSE came before the Court upon the Receiver, Jonathan E. Perlman’s Expedited

  Motion to Compel Titan Funding, LLC to comply with the Preliminary Injunction (“Motion”)

  [ECF No._______]. The Court having read the parties’ pleadings and being otherwise advised in

  the premises it is hereby, ORDERED AND ADJUDGED that:

          1.     Titan Funding shall immediately, and by no later than March 14, 2020, provide a

  fully-executed assignment marked as Exhibit “A” to the Motion.

          2.     The Court shall retain jurisdiction to enforce this Order.

          DONE AND ORDERED in chambers at Miami-Dade County, Florida on this ______ day

  of March 2020.

                                                       ________________________________
                                                       FEDERICO E. MORENO
                                                       UNITED STATES DISTRICT JUDGE
